Citation Nr: 0836681	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-11 652	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals December 2006 decision denying 
entitlement to recognition as the veteran's child for 
Dependence and Indemnity Compensation (DIC) purposes.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1941 to May 1942.

2.  The moving party's motion for revision did not set forth 
clearly and specifically the alleged clear and unmistakable 
error of fact or law in the Board's December 2006 decision 
denying entitlement to recognition as the veteran's child 
for DIC purposes, the legal or factual basis for such 
allegations, or why the results would have been manifestly 
different but for the alleged error.  


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2007).

Here the moving party has simply requested a revision of the 
Board's December 2006 decision without any explanation of 
what factual or legal errors she believes the decision 
contains.  Because the moving party's motion fails to comply 
with the requirements set forth in 38 C.F.R. § 20.1404(b) 
(2007), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.


____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2007) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2007).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.




